                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Criminal Action No. 16-cr-00138-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

HENRY J. SOTO,

       Defendant.


                    ORDER DENYING MOTION TO REDUCE SENTENCE


       This matter is before the Court on Defendant Henry Soto’s Motion to Reduce

Sentence. (Doc. # 155). The Motion is denied for the following reasons.

       Defendant pled guilty to bank robbery on January 4, 2017. (Doc. # 75). He was

sentenced to sixty-three months imprisonment plus three years of supervised release.

(Doc. ## 96–97). Following his conviction and sentence, Defendant filed multiple

motions for sentence reduction. First, on April 13, 2020, Defendant filed a Motion for

Modification of Sentence, which was denied for failure to exhaust administrative

remedies. (Doc. # 99). Next, on April 22, 2020, Defendant filed a Motion for

Compassionate Relief, which was denied pursuant to the sentencing considerations in

18 U.S.C. § 3553(a). (Doc. # 117). Finally, on April 28, 2021, Defendant filed a third

request for sentence reduction. (Doc. # 155). This third request (Doc. # 155, “Motion”) is

now before the Court.

                                            1
       According to his Motion, Defendant is currently scheduled to be released in

October of this year. (Doc. # 155, p. 1). However, he asks that this Court release him

four months early “so that I may return to civil society in the warm months and seek

employment for purposes of financially securing my welfare.” (Doc. # 155, p. 1).

Defendant’s Motion fails as a matter of law.

       First, under 18 U.S.C. § 3582(c)(1)(A), the Court may not consider a defendant’s

motion to modify his sentence unless and until “the defendant has fully exhausted all

administrative rights[.]” Generally speaking, this means a defendant must petition the

warden of his place of incarceration before seeking relief in this Court. Id. Mr. Soto’s

Motion contains nothing to suggest that he exhausted his administrative remedies

before filing the instant Motion. Therefore, pursuant to 18 U.S.C. § 3582(c)(1)(A), the

Court is without jurisdiction to consider his Motion, and the Motion must be denied.

       Further, even if this Court had jurisdiction to consider Defendant’s Motion, the

Motion would still fail. Under 18 U.S.C. § 3582(c)(1)(A), this Court may not reduce a

defendant’s prison sentence unless the defendant proves that (i) “extraordinary and

compelling reasons warrant such a reduction” and (ii) “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Defendant has not offered any “extraordinary and compelling reason”

for reducing his sentence; rather, he simply contends that he would prefer to be

released before his scheduled release date. (Doc. # 155, pp. 1-2). Moreover, as the

Court pointed out previously, Defendant has an extensive criminal history and is at a

high risk to reoffend. (See Doc. # 117, p. 4). Therefore, even if Defendant could


                                               2
demonstrate “extraordinary and compelling reasons” to justify his early release,

sentence reduction would nevertheless be inappropriate under 18 U.S.C. §

3582(c)(1)(A) and 18 U.S.C. § 3553(a).

      Therefore, IT IS ORDERED that Defendant’s Motion for Compassionate Release

is DENIED.

      DATED: May 6, 2021

                                                BY THE COURT:


                                                ____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                           3
